Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofFebruary Collection Period Feb-08 30/360 Days 30 Distribution Date 17-Mar-08 Actual/360 Days 31 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,145,026,660.87 1,108,389,337.48 1,077,121,591.98 0.940696 Total Securities 1,145,026,660.87 1,108,389,337.48 1,077,121,591.98 0.940696 Class A-1 Notes 3.99780 % 264,000,000.00 227,362,676.61 196,094,931.11 0.742784 Class A-2 Notes 3.62125 % 280,000,000.00 280,000,000.00 280,000,000.00 1.000000 Class A-3 Notes 3.89000 % 290,000,000.00 290,000,000.00 290,000,000.00 1.000000 Class A-4 Notes 4.28000 % 259,500,000.00 259,500,000.00 259,500,000.00 1.000000 Certificates 0.00000 % 51,526,660.87 51,526,660.87 51,526,660.87 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 31,267,745.50 782,707.38 118.4384299 2.9648007 Class A-2 Notes 0.00 873,123.61 - 3.1182986 Class A-3 Notes 0.00 940,083.33 - 3.2416667 Class A-4 Notes 0.00 925,550.00 - 3.5666667 Certificates 0.00 0.00 - - Total Securities 31,267,745.50 3,521,464.32 I. COLLECTIONS Interest: Interest Collections 4,418,435.39 Repurchased Loan Proceeds Related to Interest 750.99 Total Interest Collections 4,419,186.38 Principal: Principal Collections 31,155,873.60 Repurchased Loan Proceeds Related to Principal 111,871.90 Total Principal Collections 31,267,745.50 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 18,251.52 Release from the Yield Supplement Account 1,011,095.62 Servicer Advances 0.00 Total Collections 36,716,279.02 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 60,454 1,108,389,337.48 Total Principal Collections 31,267,745.50 Principal Amount of Gross Losses 0.00 59,908 1,077,121,591.98 III. DISTRIBUTIONS Total Collections 36,716,279.02 Reserve Account Draw 0.00 Total Available for Distribution 36,716,279.02 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofFebruary 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 923,657.78 Servicing Fee Paid 923,657.78 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 782,707.38 Class A-1 Notes Monthly Interest Paid 782,707.38 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 873,123.61 Class A-2 Notes Monthly Interest Paid 873,123.61 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 940,083.33 Class A-3 Notes Monthly Interest Paid 940,083.33 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 925,550.00 Class A-4 Notes Monthly Interest Paid 925,550.00 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,521,464.32 Total Note Monthly Interest Paid 3,521,464.32 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 32,271,156.92 4. Total Monthly Principal Paid on the Notes 31,267,745.50 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 31,267,745.50 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 7 of 8 Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofFebruary 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,003,411.42 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 1,003,411.42 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 20,457,340.06 Release to Collection Account 1,011,095.62 Ending Yield Supplement Account Balance 19,446,244.44 V. RESERVE ACCOUNT Initial Reserve Account Amount 2,862,566.65 Required Reserve Account Amount 2,862,566.65 Beginning Reserve Account Balance 2,862,566.65 Ending Reserve Account Balance 2,862,566.65 Required Reserve Account Amount for Next Period 2,862,566.65 VI. POOL STATISTICS Weighted Average Coupon 4.82 % Weighted Average Remaining Maturity 48.85 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 1,108,389,337.48 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 2,456,886.90 131 61-90 Days Delinquent 12,698.04 1 91-120 Days Delinquent 0.00 0 Total Delinquent Receivables: 2,469,584.94 132 61+ Days Delinquencies as Percentage of Receivables 0.00 % 0.00 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.00 % Average Delinquency Ratio 0.00 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-A Monthly Servicer's Certificate for the month ofFebruary VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
